 1   JIM D. SMITH
     ATTORNEY AT LAW
 2   221 S. Second Avenue
     Yuma, Arizona 85364
 3   (928) 783-7809
     Attorney No. 2661
 4
     Attorney for Trustee
 5

 6

 7

 8                    IN THE UNITED STATES BANKRUPTCY COURT

 9                         FOR THE DISTRICT OF ARIZONA

10   In Re:                                 )       CHAPTER 7 CASE
                                            ) Case No. 0:13-bk-05023-BMW
11   MARIA T. RICO,                         )
                                            )
12                    Debtor.               )
                                            )
13   JIM D. SMITH, not individually         ) Adv. No. 0:21-ap-00231-BMW
     but as Chapter 7 Bankruptcy            )
14   Trustee,                               )
                                            )
15                    Plaintiff,            )
          vs.                               )
16                                          )    AFFIDAVIT OF SERVICE
     MARIA T. RICO nka MARIA T.             )
17   LOPEZ; and FIGURE LENDING, LLC,        )
     a limited liability company,           )
18                                          )
                      Defendants.           )
19                                          )

20        I, JIM D. SMITH, DO HEREBY CERTIFY:

21        That I am the Attorney for the Chapter 7 Trustee in this Case.

22        That on September 9, 2021, I caused to be mailed by First Class

23   Mail, Postage Prepaid from Yuma, Arizona, a true and correct copy of

24   the following document:

25        NOTICE OF DISMISSAL

26


Case 0:21-ap-00231-BMW   Doc 6 Filed 09/09/21 Entered 09/09/21 17:00:55   Desc
                         Main Document    Page 1 of 2
 1   to:   Maria T. Rico
           1915 W. 18th Street
 2         Yuma, Arizona 85364
            Defendant
 3
           Maria T. Rico
 4         c/o Allen, Barnes & Jones, PLC
           1850 N. Central Ave., #1150
 5         Phoenix, Arizona 85004
            Defendant
 6
           Figure Lending, LLC
 7         237 Keamy Street, #170
           San Francisco, CA 94108
 8          Defendant

 9         Figure Lending, LLC
           650 California Street, Ste. 2700
10         San Francisco, CA 94108
            Defendant
11
           Corporation Service Company Which Will
12          Do Business in California as CSC - Lawyers
            Incorporating Service
13         251 Little Falls Drive
           Wilmington, DE 19808
14          Figure Lending-Service of Process

15         DATED: September 9, 2021

16

17                                               /s/ Jim D. Smith
                                                   Jim D. Smith
18

19

20

21

22

23

24

25

26


Case 0:21-ap-00231-BMW   Doc 6 Filed 09/09/21 Entered 09/09/21 17:00:55   Desc
                         Main Document    Page 2 of 2
